Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered.
Reasons for Allowance
Claim 20 is canceled.
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance are clear on the record and in view of Applicant’s amendments and remarks (please see page 13-16) filed on 02/10/2021.
 Regarding claim 1, in addition to Applicant’s amendments and remarks filed on
02/10/2021, the prior arts of the record fail to suggest, disclose or teach in combination to render obvious all the limitations of the claim.
In particular, Navasariwala et al. (US 2016/0377733 A1) discloses a multiband, multiport antenna system and each multiband antenna system supports one or more Wi-Fi frequencies (e.g. 2.4 GHz and 5 GHz) as well as GPS frequencies (e.g., 1575.42 MHz and 1227.60 MHz) (please see Fig. 3, [0032]).
Desclos et al.  (US 2013/0122831 Al) discloses a communication system using multiple antenna which one or more of antennas are configured to be multi-feed antennas having transmitting and receiving band for EGSM and having transmitting and receiving band for PCS frequencies (please see paragraph [0034]).
Leinonen et al. (US 2006/0152408 A1) discloses, a mobile phone that comprises a first GPS antenna and a second GPS antenna, and first GPS antenna is connected to receive L1 frequency band, with a detuning circuitry for tuning the frequency band of the first antenna to receive L2 frequency band (please see paragraph [0082]). 
 However Navasariwala, Desclos and Leinonen combined fail to explicitly disclose “a second antenna that includes second and third antenna feeds and that is configured to receive second radiofrequency signals in a second satellite navigation frequency band using the second antenna feed and that is configured to transmit and receive third radio-frequency signals in a nonsatellite frequency band using the third antenna feed, the second satellite navigation frequency band being different from the first satellite navigation frequency band, wherein the second antenna is configured to receive the second radiofrequency signals concurrently with the reception of the first radio-frequency signals by the first antenna.”, in combination with the other claim elements and features.
Regarding claim 13, in addition to Applicant’s amendments and remarks filed on
02/10/2021, the prior arts of the record fail to suggest, disclose or teach in combination to render obvious all the limitations of the claim.
In particular, Leinonen et al. (US 2006/0152408 A1) discloses, a mobile phone that comprises a first GPS antenna and a second GPS antenna, and first GPS antenna is connected to receive L1 frequency band, with a detuning circuitry for tuning the frequency band of the first 
Ye (US 2018/0231667 Al) discloses an antenna structure that can simultaneously receive signals at multiple different frequencies so as to receive the GNSS direct signals or the GNSS reflected signals at respective frequencies corresponding to at least two different GNSS system (please see paragraph [0094]), enabling compatibility with different GNSS system signals at the same time for earth surface survey (please see Abstract). 
Bevelacqua (US 2012/0299785 A1) discloses, a conductive device structure such as conductive housing structure with a first antenna in first region of housing an second antenna in a another region of the housing (please see Fig. 1, [0049]), and openings in regions serving as dielectric region that is surrounded by conductive path of materials and may serve as a space that separates an antenna resonating element such as strip antenna (please see paragraph [0036]).
However Leinonen, Ye and Bevelacqua combined fail to explicitly disclose “a first antenna having a first antenna feed coupled to the first segment and the antenna ground across the first slot, wherein the first antenna is configured to receive first satellite navigation signals in a first frequency band and the first antenna is configured to convey first non-satellite radio-frequency signals in a non-satellite frequency band;
a second antenna having a second antenna feed coupled to the second segment and the antenna ground across the second slot, wherein the second antenna is configured to receive second satellite navigation signals in a second frequency band at higher frequencies than the first frequency band and the second antenna is configured to convey second non-satellite radio-frequency signals in the non-satellite frequency band;”, in combination with the other claim elements and features.
Regarding claim 18, in addition to Applicant’s amendments and remarks filed on
02/10/2021, the prior arts of the record fail to suggest, disclose or teach in combination to render obvious all the limitations of the claim.
In particular, Leinonen et al. (US 2006/0152408 A1) discloses, a mobile phone that comprises a first GPS antenna and a second GPS antenna, and first GPS antenna is connected to receive L1 frequency band, with a detuning circuitry for tuning the frequency band of the first antenna to receive L2 frequency band, where GPS receiver includes a first receiving chain for receiving and processing L1 signals and a second receiving chain for receiving and processing L2 signals (please see paragraphs [0081]-[0082]). 
Bevelacqua (US 2012/0299785 A1) discloses, a conductive device structure such as conductive housing structure with a first antenna in first region of housing an second antenna in a another region of the housing (please see Fig. 1, [0049]), and openings in regions serving as dielectric region that is surrounded by conductive path of materials and may serve as a space that separates an antenna resonating element such as strip antenna (please see paragraph [0036]).
Rousu et al.  (US 2014/0141799 A1) discloses an apparatus that may have a receiver path or multiple receiver paths for positioning at different frequencies, which may be one or more of GPS L1 GPS L2 or GPS L5 frequencies (please see paragraph [0057]). 
Ye (US 2018/0231667 Al) discloses an antenna structure that can simultaneously receive signals at multiple different frequencies so as to receive the GNSS direct signals or the GNSS reflected signals at respective frequencies corresponding to at least two different GNSS system (please see paragraph [0094]), enabling compatibility with different GNSS system signals at the same time for earth surface survey (please see Abstract).     
a dielectric gap in the peripheral conductive housing structures that divides the peripheral conductive housing structures into first and second segments and that extends from the first segment to the second segment;
…wherein the first antenna comprises a first antenna resonating element formed from the first segment;
a second antenna configured to receive second radio-frequency signals in an L1 frequency band, wherein the second antenna is configured to receive the second radiofrequency signals concurrently with the reception of the first radio-frequency signals by the first antenna and the second antenna comprises a second antenna resonating element formed from the second segment”, in combination with the other claim elements and features.
Therefore, claims 1-19 considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645